Citation Nr: 1814848	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-20 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether, at the time of its April 2014 decision, the RO correctly determined that the Veteran was entitled to payment of educational assistance benefits under Chapter 33, Title 38, United States Code (known as the Post-9/11 GI Bill) only at the 70 percent level.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The evidence of record reflects that the Veteran entered onto active duty on May 6, 2008, as a commissioned officer following completion of a Reserve Officers' Training Corps (ROTC) program.  The Veteran's ROTC service obligation terminated on May 6, 2012.  The Veteran then remained on active duty likely until July 2018; however, a DD Form 214 confirming the Veteran's release from active duty date is not of record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 Department of Veterans Affairs (VA) determination that the Veteran was entitled to Chapter 33 educational assistance benefits only at the 70 percent level.  The Veteran asserted disagreement with the award, alleging that he was then entitled to the 100 percent level of payment.

By way of background, the Board notes that the Veteran initially applied for Chapter 33 educational assistance benefits in January 2014, seeking to use benefits to begin a graduate engineering program at Missouri University of Science and Technology.  Information received from that institution shows that the Veteran was enrolled for 12 credit hours for the winter 2014 semester, which began on January 27, 2014, and ended on April 14, 2014.  Initially it was determined that the Veteran was entitled to Chapter 33 educational assistance benefits at the 100 percent level.  However, because the initial determination did not take into account the fact that the Veteran's active duty service from May 6, 2008, through May 6, 2012, was service obligated due to participation in an ROTC program, in April 2014, the RO advised him that he was entitled to Chapter 33 educational assistance benefits for winter semester 2014 only at the 70 percent level.  It is with that determination that the Veteran disagrees.

The instant matter was then before the Board in December 2015, at which time it was remanded for verification of the Veteran's active duty dates.  In July 2016, the RO issued a supplemental statement of the case (SSOC) wherein it was indicated that the Veteran had remained on active duty after completion of his ROTC service obligation, which ended on May 6, 2012.  It was also indicated that a "Certificate of Eligibility" was completed on April 15, 2016, reflecting that the Veteran had been awarded Chapter 33 educational assistance benefits at the 100 percent rate, effective February 19, 2016.  A copy of that certificate, however, was not of record and the matter was then again remanded to associate with the record any April 15, 2016, adjudicative action awarding the Veteran Chapter 33 educational assistance benefits at the 100 percent rate, as referenced in the July 2016 SSOC.

A review of the record fails to show that the April 2016 "Certificate of Eligibility" has been associated with the Veteran's paper or paperless claims file.  To the extent that there has been noncompliance with the terms of the Board's prior remand, the Board finds such noncompliance is not prejudicial in this case and to again remand the matter would not result in a benefit flowing to the Veteran.  See Lamb v. Principi, 22 Vet. App. 227, 234 (2008) (remand not required when it would serve no useful purpose); Winters v. West, 12 Vet.App. 203, 208 (1999) (en banc) ("[A] remand is not required in those situations where doing so would result in the imposition of unnecessary burdens on the [Board] without the possibility of any benefits flowing to the appellant"). See also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").  This is so because the issue on appeal is limited to the level of entitlement of Chapter 33 educational assistance benefits due to the Veteran for the winter semester 2014 (i.e., from January 27, 2014, to April 14, 2014).  Although the Veteran may have later been awarded a higher level of entitlement, such determination has no bearing on whether the RO correctly determined in April 2014 that the Veteran was entitled to Chapter 33 education assistance benefits only at the 70 percent level, the determination from which the Veteran appealed.  Indeed, because, as will be explained in further detail below, the amount of educational assistance payable under Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001, the level of entitlement will necessarily increase over time until a veteran has accrued enough active duty days to reach the 100 percent level.  As such, the Board finds it appropriate in this case to limit the Veteran's appeal to the narrow issue of whether the RO correctly calculated the level of Chapter 33 educational assistance benefits due to the Veteran for winter semester 2014, as set forth on the title page of this decision.




FINDINGS OF FACT

1.  The Veteran entered onto active duty on May 6, 2008, and he had commissioned service for ROTC from May 6, 2008, to May 6, 2012.

2.  The first 4 years of the Veteran's active duty service were required to satisfy the service obligation of his ROTC program under 10 U.S.C. § 2107; such service of 1,462 days is specifically excluded from active duty service for the purpose of administration and payment of benefits under the Post-9/11 GI Bill. 

3.  At the time of the April 2014 determination from which this appeal stems, the Veteran had 709 days of qualifying active duty for Post-9/11 GI Bill purposes.


CONCLUSION OF LAW

The criteria for payment of Chapter 33 educational assistance benefits at a rate higher than 70 percent for the period of time from January 27, 2014, to April 14, 2014, have not been met, as the four years of obligated service pursuant to 10 U.S.C. § 2107 were properly excluded for qualifying active duty.  38 U.S.C. §§ 3301, 3311, 3313 (2012); 38 C.F.R. §§ 21.9505, 21.9640 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The educational assistance program under Chapter 33, Title 38, of the United States Code (or the Post-9/11 GI Bill) was established for "individuals who served on active duty after September 10, 2001," and was made effective in August 2009.  38 C.F.R. § 21.9500 (2017).  The provisions of the Act are codified at 38 U.S.C. §§ 3301-3324 (2012) with the implementing regulations found at 38 C.F.R. §§ 21.9500 -21.9770 (2017). 

VA promulgated provisions for eligibility for this benefit based on certain qualifying periods and types of active duty service.  See 38 U.S.C. §§ 3301-24 (2012); 38 C.F.R. § 21.9520 (2017).  An individual may establish eligibility for basic educational assistance under Chapter 33 by showing that he or she had active duty service after September 10, 2001, and: (a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service, (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for- (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; or (b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520 (2017).

The amount of educational assistance payable under 38 U.S.C. Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  38 U.S.C. §§ 3311(b)(3), 3313; 38 C.F.R. § 21.9640.  The percentage of maximum amounts payable is 40 percent with at least 90 days, but less than 6 months, of creditable active duty service (i.e., 90-179 days); 50 percent with at least 6 months, but less than 12 months, of creditable active duty service (i.e., 180-364 days); 60 percent with at least 12 months, but less than 18 months, of creditable active duty service (i.e., 365-544 days); 70 percent with at least 18 months, but less than 24 months, of creditable active duty service (i.e., 545-729 days); 80 percent with at least 24 months, but less than 30 months, of creditable active duty service (i.e., 730-909 days); 90 percent with at least 30 months, but less than 36 months, of creditable active duty service (i.e., 910-1094 days); and 100 percent with at least 36 months of creditable active duty service (i.e., 1095 days or more) or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 C.F.R. § 21.9640(a). 

Furthermore, 38 C.F.R. § 21.9505 provides that for the purposes of this subpart (governing the administration and payment of educational assistance under 38 U.S.C. Chapter 33 (Post 9/11 GI Bill)), the following definitions apply: Active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302, or 12304.  Active duty does not include: (1) Full-time National Guard Duty performed under 32 U.S.C. orders; (2) Any period during which the individual (i) was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) served as a cadet or midshipmen at one of the service academies; or (iii) served under the provisions of 10 U.S.C. § 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; (3) A period of service (i) required by an officer pursuant to an agreement under 10 U.S.C. 2107(b); (ii) required by an officer pursuant to an agreement under 10 U.S.C. 4348 , 6959, or 9348; (iii) that was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) counted for purposes of repayment of an education loan under 10 U.S.C. Chapter 109; or (4) A period of Selected Reserve service used to establish eligibility under 38 U.S.C. Chapter 30 or 10 U.S.C. Chapter 1606 or 1607.  38 U.S.C. § 3301 (2012); 38 C.F.R. § 21.9505 (2017).

Central to the issue on appeal is the aggregate length of creditable active duty during the relevant time period.  As noted, certain periods of service are specifically excluded from qualifying active duty service.  In the instant case, it is not disputed that the Veteran's active duty service from May 6, 2008, through May 6, 2012, was obligated to satisfy his ROTC commitment.  Specifically, section 2107(b) of Title 10 requires that for appointment as an ROTC cadet, the cadet must agree that, at the discretion of the Secretary of the military department concerned, he or she will accept an appointment, if offered, as a commissioned officer, and that, if he or she is commissioned as a regular officer he or she must serve on active duty for four or more years.  10 U.S.C. § 2107(b)(5)(A).  As set forth by regulation, a period of service on active duty as an officer pursuant to an agreement under section 2107(b) of Title 10 shall not be considered a part of the period of active duty on which an individual's entitlement to educational assistance under Chapter 33 is based.  38 U.S.C. § 3311 (d)(1); 38 C.F.R. § 21.9505(3)(i).  Thus, the Veteran's initial 4-year period of active service as a commissioned officer (i.e., from May 6, 2008, through May 6, 2012) must be excluded from the aggregate service required to establish entitlement to Post-9/11 GI Bill benefits.  An officer's period of obligated active duty after completion of an ROTC program is specifically excluded by law, whereas the period covered by the contract of an enlisted soldier (who has not received the benefit of educational assistance from the military prior to active duty) is not excluded.

Therefore, not including the Veteran's initial four years of active duty as a commissioned officer, the RO, in April 2014, was correct in determining that the Veteran was then entitled to only 70 percent of the maximum rate of Chapter 33 educational assistance benefits, as he had then served only 18 months, but less than 24 months, of creditable active duty service (i.e., 545-729 days).  38 U.S.C. § 3313(c)(7); 38 C.F.R. § 21.9540(a).  Indeed, considering the Veteran's active duty to have begun on May 7, 2012, for purposes of calculating the level of Chapter 33 educational assistance benefits to which he was entitled, he would not have been entitled to a higher level of benefits until May, 6, 2014, at which point he would have served an aggregate length of creditable active duty of 730 days, which would entitle him to benefits at the 80 percent level.  However, as the semester in question ended on April 14, 2014, the Board cannot conclude that the Veteran should have received a greater level of educational assistance benefits at any point during the relevant time period.  

In so finding, the Board has considered the Veteran's argument that but for his decision to remain on active duty after having been injured during a 2010 deployment to Afghanistan, he would have been entitled to educational assistance benefits at the 100 percent rate.  In the instant case, the evidence shows that the Veteran sustained a severe blast injury to his left lower extremity while deployed in Afghanistan in January 2010, which injury resulted in a below the knee amputation of the Veteran's limb.  Although the Veteran could have been medically discharged on account of this injury, the Veteran submitted a request for continuation on active duty, which request was approved.  Thus, although Chapter 33 benefits are payable at the 100 percent rate for veteran's who have 30 continuous days of creditable active duty service and a discharge due to a service-connected disability, 38 C.F.R. § 21.9640(a), the provision is not for application in this case as the Veteran was still on active duty at the time he applied for Chapter 33 benefits in January 2014.  The Board is extremely sympathetic to the Veteran's argument, and commends his commitment to military service in the face of severe injury, as well as to his pursuit of advanced educational goals.  However, the Board is bound by the laws and regulations that apply to veterans claims. 38 U.S.C. § 7104(c) (2012); 38 C.F.R. §§ 19.5, 20.101(a) (2017).  Those laws and regulations reflect that there is no legal basis on which the Veteran's claim for a higher rate of payment for the time period in question, i.e., January 27, 2014, through April 14, 2014, can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, the Board notes that where, as here, the law is dispositive in a matter, the notice provisions of the Veterans Clams Assistance Act of 2000 (VCAA) and, by analogy, the comparable educational assistance provisions, have no effect.  That is because no further notice or assistance to the claimant would result in a different outcome because, as discussed above, the facts make clear that entitlement to educational assistance benefits at a level greater than 70 percent for the time period in question are not warranted as a matter of law.  38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  






ORDER

Entitlement to Chapter 33 educational assistance benefits at a rate higher than 70 percent for the period of time from January 27, 2014, through April 14, 2014, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


